UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH KRUPPENBACHER,

                             Plaintiff,

                     -against-

ANTHONY J. ANNUCCI, Acting
Commissioner; KAREN BELLAMY, Form                                    20-CV-0107 (CM)
Director of Inmate Grievance Program;
THOMAS R. GRIFFIN, Former Superintendent               ORDER DIRECTING PAYMENT OF FEE
GHCF; EMILY Y. WILLIAMS, Former Deputy                 OR IFP APPLICATION AND PRISONER
Superintendent of Administration GHCF;                          AUTHORIZATION
LESLIE R. CAREY, Nurse Administrator
GHCF; MARY N. ASHONG, Nurse Practitioner
GHCF; BARRY A. STEVENS, Correctional
Officer; WILLIAMS A. STEVEN; JOHN DOE
#1, Correctional Officer,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Clinton Correctional Facility, brings this action pro se.

To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a $350.00

filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in forma

pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the

Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s prison trust fund account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court to

withdraw these payments from his prison trust fund account by filing a “prisoner authorization,”

which directs the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from



       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
the prisoner’s prison trust fund account in installments and to send to the Court certified copies of

the prisoner’s prison trust fund account statements for the past six months. See 28 U.S.C. §

1915(a)(2), (b).

       Plaintiff submitted the complaint without the filing fees or a completed IFP application and

prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, he should label them with docket

number 20-CV-0107 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

shall process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 8, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failure to state a claim upon which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                  2
